UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA'
T_AMPA DIVISION

NEALAN BHATT, Indi`vidually
and on Behalf of Al_l Gthers Similar
Situated,

Plaintiff, ,
v. . Case No. 8117-cv-02185-T-02AEP

TECH DATA CORPORATION,
y ROBERT M. DUTKOWSKY, and
CHARLES V. DANNEWITZ,

Defendants. .

 

ORDER

This matter comes to the Court oh Defendants’ Motion to Dis'miss
Plaintiff"s Amended Class Action Complaint. Dkt. 47 . Lead Plaintiff Wayne
County Employees’- Retirernent System (“Plaintiff”) flled its Oppos_iti‘on to
Defendants’ Motion to Dismiss Amended Class Action Complaint. Dkt. 54.
Defendants filed a Reply Brief in Support of Motion to Disrniss Amended Class
Action Cemplaint. Dkt. 58. The Court heard argument on October 19, 2018.
Dkt. 66. In acclord With its erder on October 23, 2018, the Court GRANTS

Defendants’ motion. The case ie DISMISSED WITH PREJUDICE.

BACKGROUND

Plaintiff’s Amended Class Action Complaint (the “Complaint”) asserts a
securities fraud class action on behalf of all purchasers of the common stock of 1
Defendant Tech Data Corporation (“Tech Data”) between June 1, 2017 and
7 August 31, 2017, inclusive.‘DktT 44 1] l. Tech Data is a Wholesale distributor of
technology products. Id. 1[ 2. Tech Data’s stock is listed and trades on the
NASDAQ under the ricker Symboi “TECD.” 1a 11 18.

On February 27, 2017, Tech Data announced it had completed its
acquisition of another technology distribution business, Technology Solutions
(“TS”), and highlighted the benefits the acquisition was anticipated to provide.
ld. 11 3. bn March 8, 2017, Tech Data reported its financial results for its fourth
quarter and fiscal year ending January 31, 2017. Id. 1[ 4. Because the TS
acquisition had closed just ten days prior, Defendants declined to give guidance
for the next quarter,` the first quarter of its fiscal year 2018 (“lQlS”). Id.
Defendants stated they Would be prepared to resume providing guidance When
they reported the 1Q18 results. Id. l

On June l, 2017, Tech Data announced its 1Q18.results and provided
guidance for the next quarter (“2Q18”) through a press release and an earnings

- conference call. Id. 1[ 5. Defendants “emphasized the Company’s strong

execution capabilities,” stated that the combined Tech Data-TS business was
“executing extremely well,” and highlighted Tech Data’s “optimization” of its
vendor relationships Id. Defendants provided second quarter guidance
anticipating worldwide net sales from $8.55 billion to $8.80 billion and non-
GAAP earnings per share (“EPS”) from $l.95 to $2.08. Ia'. 1111 5, 43.

On August 31, 2017, after the markets closed, Tech Data announced its
2Q18 results. Id. 1[ 56. Although_Tech Data’s net sales of $8.9 billion were
above guidance, Tech Data reported non-GAAP EPS 0f$1.74.1d. The next day,
Tech Data’s stock price fell over 21% from a closing price of $l 10.29 on '
August 31, 2017 to $_87.46 on September l, 2017. Id. 11 59.

Plaintiff claims the June 1, 2017 statements were materially false,

v misleading, and omitting material facts. Id. 11 6. Specifically, Plaintiff alleges
that “Defendants made materially false and misleading statements and/or
omitted material facts concerning: (a) the combined Tech Data-TS’ execution
capabilities; (b') the Company’s optimization of relationships with legacy TS
vendors; (c) the exceedingly competitive market environment in Europe; and
(d) the Company’s expected earnings for 2Q18.” Id. 11 43. The first count of the

Complaint is for Violation of § 10(b) of the Securities Exchange Act and Rule

10b-5.1d. 111[ 113-16. Count II is for Violation of § 20(a) of the `Securities

Exchange Act. Ia'. 1[ 118. Defendants moved to dismiss under Rules 9(b) and
12(b)(6) of the_ F ederal Rules of Civil Procedure and the Private Securities
Litigation Reform Act of 1995 (the “PSLRA”).

' LEGAL STANDARD

To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
sufficient facts to state a claim that is “plausible on its face.” Ashcroft v.
rqbal, 556 U.s; 6621 678 (2009) (citation omitted). when considering the
motion,. the court accepts as true all the allegations in the complaint and
y ' construes them in the light most favorable to the plaintiff ld. at 696. But
“conclusory allegations, unwarranted deductions of facts or legal conclusions
masquerading as facts will not prevent dismissal.” Oxfora' Asset Mgmt., Ltd. v.
Jaharl's, 297 F13d 1182, 1188 (l lth Cir. 2002).

The court “must consider the complaint in its entirety, as well as . . .
matters of which a court may take judicial notice.” Tellabs, lnc. v. Makor~]ssues
'& Rights, Ltd., 551 U.S. 308, 322 (2007). In a securities fraud case', the court
may consider securities filings alleged to contain misstatements Bryant v.
Avaa'o Brana's, 1nc.,'187 F.3d 1271, 1278 (11th Cir. 1999). A court may also

look to documents incorporated by reference into the complaint if they are

central to the plaintiffs claim and undisputed Day v. Taylor,`400 F.3d 1272,
1276 (1 ith cir. 2005) (citati¢n omiued).l
DISCUSSION

To establish a claim under § 10(b), a plaintiff must demonstrate “(l) a
material misrepresentation or omission; (2) made with scienter; (3) a connection
with the purchase _or sale of a security; (4) reliance on the misstatement or
omission; (5) economic loss; and (6) a causal connection between the material
misrepresentation or omission and the loss, commonly called ‘loss causation.”’
Mizzaro v. Home Depot, lnc., 544 F.3d 1230, 1236-37 (l lth Cir. 2008) (citation
omitted); see also 17 C.F.R. § 240.10b-5.

A claimlunder § 20(a) against a “controlling person” requires that an
entity violated the securities laws and that the defendant “had the power to
control the general affairs of the entity primarily liable at the time the entity
violated the securities law . . . [and] had the requisite power to directly or
indirectly control or influence the specific corporate policy which results in the
primary liability.” Brown v. Enstar Group, Inc., 84 F.3d 393, 396-97 (l lth Cir.

1996) (alterations in original) (citatio`n omitted). Absence of an adequately

 

‘ In its Opposition, Plaintiff argues that the Court should not consider the non-party analyst reports
provided by Defendants because they were not relied upon in the Complaint and are not central to
Plaintiff"s claims Dkt. 54 at 18; Dkt. 47, Ex. 16-28. The Court finds these reports are unnecessary to
resolve the motion, and they were not considered

pleaded primarily violation, in this case § 10(b) and Rule 10b-5, is fatal to a §
20(a) claim. Garfz`eld v. NDC Health Corp., 466 F.3d 1255, 1261 (l lth Cir.
2006)

The Court finds that Plaintiff failed to plead a violation of § 10(b). Thus,
the § 20(a) claim also fails Because any amendment to the Complaint would be
futile, leave for Plaintiff to amend is unwarranted. n

I. Plaintiff failed to plead a violation of § lO(b).`

Under the heightened pleading standards of the PSLRA, the plaintiff
must (l) “specify each statement alleged to have been misleading, the reason or
reasons why the statement is misleading, and, if an allegation regarding the
statement or omission is made on information and belief . _. . state with
particularity all facts on which that belief is formed,” and (2) “with respect to
each act or omission alleged ,. . . state with particularity facts giving rise to a
strong inference that the defendant acted with the required state of mind.” 15
U.S.C. §§ 78u-4(b)(1)-(2). Here, Plaintiff is unable to establish that Defendants

made a misrepresentation or omission of material fact, or that any

misrepresentation or omission was made with the necessary mental state.

a. Misrepresentation or omission l n

To begin with, Defendants’ statements fall squarely within the PSLRA’s
safe harbor, which immunizes “forward-looking statements” that prove to be
false if accompanied by “meaningful cautionary language.” Harr-is v. Ivax
Corp., 182 F.3d 799, 803 (l lth Cir. 1999).2 To be protected, the statements
must qualify as “forward-looking” under 15 U.S.C. §§ 78u-5(i)(1)(A)~(F),-and
meet any of the conditions set forth in §§ 78u-5(c)(1)(A)-(B). The
accompanying cautionary language, meanwhile, must identify factors that could
, cause actual results to materially differ from the statements Harris, 182 F.3d at
803; 15 U.s.C. § 78u-5(c)(1)(A)(i).

In evaluating the statements at issue, Ca_rvelli v. chen Financial Corp.,
No. 9:17-cv-80500-`RLR, 2018 U.S. Dist. LEXIS 73597 (S.D. Fla. Apr. 30,
2018) is particularly instructive There, the complaint alleged the defendant
made materially false statements or omissions about its (l) failure to fix serious
deficiencies in its mortgage servicing software platform; (2) “mortgage

servicing misconduct [being] a thing of the past”; (3) noncompliance with prior

 

2 Similarly, the Eleventh Circuit’s f‘j udicial|y created bespeaks caution doctrine” renders immaterial a
forward-looking statement “accompanied by meaningful cautionary language.” EdwardJ. Gooa'man
Life Income Trust v. Jabil Circuit, lnc., 594 F.3d 783, 796 (l lth Cir. 2010).

regulatory settlements and continued violations of federal and state law; (4)
‘ remediation costs that were higher than expected and its taking a reserve charge
in connection with an enforcement action; and (5) problems with state
regulators who had issued cease and desist orders to its subsidiaries Carvelli,
2018 U.S. Dist. LEXIS 73597, at *3-7. The defendant’s stock price had dropped
nearly 80%.1d. at *7. Notwithstanding these allegations, the court went on to

dismiss the § 10(b) and § 20(a) claims, finding that the challenged statements
were non-actionable puffery and non-actionable forward-looking statements
accompanied by cautionary language.~ Id. at *11-17. l

The facts as presented here are not nearly as severe as those in Cczr'velli.3

Plaintiff challenges _Tech Data’s financial guidance for 2Q18: “Tech Data
v anticipated worldwide net sales to be in the range of $8.55 billion to $8.80
binion and nen-GAAP EPS in the range etsi .95 in sz.os.” Dkt. 44 1111 63, 74.
While it is true that 'Tech Data’s non-GAAP EPS was only $1.74,. id. ‘[[ 56,
projections of revenue and earnings per share are specifically included Within
the definition of “forward-looking statements” protected by the PSLRA’s safe

herben 15 U.s.c. § 78n-5(i)(1)(A).

 

3 Like the court in Carvelli, the Court does not walk through each statement in its order, though it has
analyzed each alleged material misrepresentation or omission. To this end, at oral argument the Court
heard from the parties on each challenged statement and omission.

Plaintiff also challenges statements about Tech Data’s post-acquisition
“outstanding execution capabilities,” that the company was “executing
extremely well,” and that it was “optimizing vendor and customer
relationships.”..Dkt. 44 1111 5, 33-34, 39-44, 64-68, 73-74. But statements about
how Tech Data might execute over the next quarter and its ongoing efforts to
optimize its vendor relationships are statements of “plans and objectives” and
“f`uture economic performance” that also fall within the definition of “forward-
looking statements.’~’ See 15 U.S.C. § 78u-5(i)(1).

These statements were, moreover, identified as forward-looking v
statements and accompanied by meaningful cautionary language First, both the
press release and earnings call included extensive disclaimers about any
forward-looking statements4 Dkt. 47-4 at 5; Dkt. 47-5 at 2. Second, the press
release and earnings call directed investors to the risk factors outlined in the
“Annual Report on Forrn 10-K for the year ended January 31, 2017, including

Part I, Item lA, ‘Risk Factors’ therein, Quarterly Reports on Form lO-Q,

 

4 To the extent that the earnings call statements were oral, the Court finds that they were accompanied
by “an oral statement that additional information concerning factors that could cause actual results to
materially differ from those in the forward-looking statement is contained in a readily available
written document,” and that the oral statements referenced those relevant documents, namely the
Annual Report and related filings with the Securities and Exchange Commission. 15 U.S.C. § 78u-
5(c)(2); see also In re Aetna, Inc. Sec. Litig., 617 F.3d 272, 282 n.lO (3d Cir. 2010) (finding safe
harbor applicable where “oral forward-looking statements were identified as such in
contemporaneous oral statements that referred listeners to written cautionary language in [the] Form
lO-Ks”). '

Current Reports on Form 8¥K and other securities filings with the Securities and
Exchange Commission.” Dkt. 47-4 at 5; Dkt. 47-5 at 2; These risk factors,
which would be important to a reasonable investor,` disclosed that Tech Data
might underperform and that its deals with its vendors were always subject to
change. Dkt. 47-3 at ll-l3. l

In fact, the Annual Report included two risk factors that specifically
concerned TS. The first addressed possible difficulties with the integration of
TS into Tech Data’s existing business Id. at 13. The second noted, “TS may
underperform relative to our expectations Following the acquisition of TS,V we
may not be able to maintain the levels of revenue, earnings or operating
efficiency thatwe and TS have achieved or might achieve separately. The
business and financial performance of TS are subject to certain risks and
uncertainties We may be unable to achieve the same growth, revenues and
profitability that TS has achieved in the past. Our failure to do so could havea
material adverse effect on our financial condition and results of operations.” Id.
The Court finds this cautionary language amply meaningful.

Plaintiff also seems to take issue with Tech Data’s lQ18 lO-Q, which
discussed the company’s “foreign currency risk management” objectives “The

Company considers inventory as an economic hedge against foreign currency

10

exposure in accounts payable in certain circumstances This practice offsets
such inventory against corresponding accounts payable denominated in
currencies other than the functional currency of the subsidiary buying the
inventory when determining the net exposure to be hedged using traditional
forward contracts Under this strategy, the Company would expect to increase
or decrease selling prices for products purchased in foreign currencies based on
fluctuations in foreign currency exchange rates affecting the underlying
accounts payable.” Dkt. 44_1[ 72. The same document, however, also notes that
it includes forward-looking statements that may differ materially from actual
results and it directs investors to the risk factors in the Annual Report and other
public filings5

Plaintiff next argues that because the challenged statements were made
one month into the quarter,-they were statements of current or historical fact
instead of forward-looking statements E.g., Dkt. 54 at 1, 5, 10. Yet Plaintiff
does not cite any authority for the proposition that the PSLRA restricts its safe

harbor protections to statements made at the very beginning of a quarter.' Issues

 

5 Though neither party has provided the lO-Q for the quarterly period ended on April 30,- 2017 in its
entirety, the Court»takesjudicial notice of the document as a filing with the Securities and Exchange
n Commission. As of December 11, 2018, it is available electronically at
http://investor.techdata.com/node/22246/html. Forward-looking statements and risk factors are
mentioned on page 21.

.ll

of integration and execution are certainly an ongoing endeavor, and Defendants
had cautioned that the revenue from products Tech Data purchased from certain
vendors was subject to change and that vendors held significant negotiating
power over Tech Data. Dkt. 47-3 at 11-13. In fact, issues with the vendor rebate
process were among the factors Defendants cited in the 2Q18 earnings call as
the basis for Tech Data’s underperformance.' Dkt 47-7 at 9.

Additionally, many of the statements included in the earnings call, such
“as part of our'integration process we are optimizing our vendor and customer
relationships to ensure we have a strong coverage model with the right skill sets
v . employed,” are mere immaterial puffery or corporate optimism. Dkt. 47-5 at 3;
See In re Winn-Dixie Srores, Inc. Sec. Litl'g., 531 F. Supp. 2d 1-334, 1343-44
(M.D. Fla. 2007); In re Royal Cc_iri'bbean Cruises ~Ltd. Sec. Litig., No. 1:1 l-
22855-C1V, 2013 WL 3295951, at *12 (S.D. Fla. Apr. 19, 2013) (“A statement
that is vague, generalized or ‘mere corporate puffery’ is immaterial because a ,
reasonable investor 'would'not base a decision on such statements.”). At bottom,
Plaintiff has not alleged with specificity any fact suggesting that Defendants
had “actual knowledge” that any statement about how Tech Data would
perform over the quarter was false when made. See Harrz`s, 182 F.3d at 803; cf

FindWhat Investor Grp. v. FindWhat.com, 658 F.3d 1282, 1293-94 (1 lth Cir.

12

2011); Bellocco v. Curd, No. 8:02-cv-l l41-T-27TBM, 2005 V\lL 2675022, at
*3 (l\/I.D.'AFla. Oct. 20, 2005) f“Defendants’ alleged comment that it"had
achieved exceptional brightness levels with its high brightness red light
emitting diode (I-IBjLED) products’ was false, as Defendants allegedly knew
they had problems developing high brightness red LEDs.”).

As. for any omissions, a defendant’s duty to disclose arises where a
defendant’s failure to speak would render a priorstatement misleading or
deceptive or where the law imposes special obligations In re Winn-Dixz'e
Stores, 513 F. Supp. 2d at 1'344-45_ (citation'omitted). Absent a duty to disclose
in the law or based on a prior statement, there can be no actionable omission.
Icl.; see also Oxforcl Asset Mgmt.; Ltd., 297 F.3d at 1189 (“Only if the lack of
importance of the omission is so plain that reasonable minds cannot differ
' thereabout is it proper for the court to pronounce the omission immaterial as a
matter of law.”)..

Plaintiff cannot premise its omission claims on risks that were disclosed
See, e.g., fn re.The Fz`rst Marblehead Corp. Sec. Litig., 639 F. Supp. 2d 145,
155 (D. Mass. 2009) (“A plaintiff fails to plead an actionable § 10(b) claim
predicated on the concealment of information if that information was, in fact,

disclosed.”). Plaintiff alleges that Defendants failed to disclose that the “[TS]

13

components business bought, sold, and priced components differently than did
Tech Data and did not hedge for foreign currency fluctuations, while Tech Data
did.” Dkt. 44 11 75(a). But 'l`ech Data’s 2017 Annual Report made a point to flag
both fluctuations in currency exchange rates and Tech Data’s hedging against
related risk. Dkt. 47-3 at 12. The Annual Report also discussed possible issues
with the performance of TS and the competitiveness of the market in which
Tech Data»operates. Ia’. at 11-, 13; see Schwartz v. Perseon Corp., 175 F. Supp.
3d 390, 400 (D. Del. 2016) (citation omitted) (“If alleged omissions ‘are
contradicted by the company’s public disclosures . . . there can be no Section
10(b) claim.”’).
7 b. Scienter

Plaintiff also fails to state with particularity facts giving rise to a strong
inference that Defendants acted with the requisite state of mind To satisfy the
scienter requirement, a complaint must “state with particularity facts giving rise
to a strong inference that the defendant acted with the required state of mind,”
which can b_e an “intent to deceive, manipulate,' or defraud or severe
recklessness” Durgin v. Mon, 415 F. App’x 161, 164, 166 (1 lth Cir. 2011)
(oiraiion's end emphasis omiiiea); see also rellobs, 551 U.s. or 314 (requiring

“an inference of scienter” that is “more than merely plausible or reasonable-it 1

14

must be cogent and _at leastas compelling as any opposing inference of
nonfraudulent intent”). Severe recklessness is limited to “highly unreasonable
omissions or misrepresentations that involve not merely simple or even
t inexcusable negligence, but an extreme departure from the standards of
ordinary care.” Durgin, 415 F. App’x at 164, 166 (quotation omitted) (emphasis
ended in Dnrgin). 5
Plaintiff argues that, when considered collectively, a strong inference of

scienter arises from,allegations of different foreign exchange hedging policies
between Tech Data and TS, that Tech Data hired many TS key employees who
would have been aware of the currency risk and the competitive European
market, and that Tech Data employed a “state-of-the-art information technology
system” to access “a wealth of information regarding Tech Data’s operations
'sales, and product trends.” Dkt. 44 1111 86-9'1. Related, Plaintiff also finds it
probative that Tech Data would have been aware of the actual market resultsin
time for the 2Q18 guidancei Id. 11 92.

l Plaintiff additionally points to a sale of- Tech Data stock by Defendant
Dutkowsky shortly after the alleged misstatements ld. 11 93. While an unusual
stock sale is certainly relevant to scienter-_and its absence “weighs against ‘

inferring scienter,” Mizzaro, 544 F.3d at 1253_there was nothing out of the

15

ordinary with Defendant Dutkowsky’s actions Plaintiff directed the Court to a
single stock sale by`Defendant Dutkowsky in June 2017 and compared it to a
relatively small sale in 2016. Dkt. 44 11 93. Plaintiff admits, however, that it v
inadvertently neglected to include a much larger sale on that same 2016 date
and'Defendant Dutkowsky’s prior;five-year history, both of which indicate the
routine nature of the 2017 stock sale. Dkt. 47 at- 11; Dkt. 54 at 24. Despite the
June 2017 sale, Defendant Dutkowsky’s ownership interest in Tech Data
remained higher after that sale than after other, prior sales due to interim stock
awards by the company. Dkt. 47 at 11.

l In the absence of a suspicious stock sale, the remainder of the
Complaint’s factual allegations even pooled together, are insufficient to satisfy v
the scienter element. That Tech Data might have employed sophisticated
financial reporting systems‘and hiredkey employees with historical knowledge
simply does not give rise to a strong inference that Defendants acted with an
intent to deceive, manipulate, or defraud, or severe recklessness See Durgin,
415 F. App’x at 164-65.6

Similarly, the allegations that the financial predictions were made one

 

l 6 One allegation concerned Defendant Dutkowsky’ s statements at the Robert W. Baird Global
Consumer, Technology and Services Conference on June 8, 2017. Dkt. 44 111[ 73- 74. The statements
appear to be a short excerpt from a transcript of Defendant Dutkowsky’ s comments The full text of

16

month into the quarter also fail to give rise to the`necessary inference Instead,
Defendants have offered a compelling inference of non-fraudulent intent:
earnings per share were less than anticipated ~because, inter alia, “profitability
‘ shows lup towards the end of the quarter when rebate attainment comes up
short.” Dkt. 47 at 25 . At most, Plaintiff complains of fraud by hindsight, ln re
l/Vz'nn-Dz`xie Stores, 531 F. Supp. 2d at 1350, unactionable because, as discussed
above, there are no particularized allegations that Defendants knew the
statements were untrue at the time they were made. v

11. Plaintiff rails co olead a violation ors 20(a).

Section 20(a) claims cannot stand Where a claimant fails to adequately plead a
primary violation of securities law. Garfz`eld, 466 F.3d at 1261. Thus, because
the Court has dismissed Plaintiff’s § 10(b) claim in Count I, it must also dismiss
the'§ 20(a) claim in Count II. Ia’.

I'II.l Granting leave to amend the Complaint is inappropriate
In a one-sentence footnote`, Plaintiff lastly requests leave to “amend the

Complaint to address any perceived inadequacies.” Dkt. 54 at 25 n.l9. The

 

his comments was not presented The Court advised the parties they could supplement the record in
that regard if they wished No supplementation occurred

17

original complaint faced a substantially similar motion to dismiss prior to
appointment of present lead counsel. Dkt. 21.

The Court finds that any further amendment of Plaintiff’s_Amended
Complaint would be futile. lSee Bryant v. Dupree, 252 F.3d 1161, 1163 (1 lth
Cir. 2001).y Plaintiff put forth no possible avenue for meaningful amendment in
either its papers or at the oral hearing. Indeed, the Complaint is deficient not
because of a technical matter, but because its allegations are simply not enough
to meet the PSLRA’s pleading requirements7 See Harris, 182 F.3d at 807-08
(affirming denial of leave to amend where proposed amended complaint’s only
“significant addition[]” was an allegation still protected by the safe harbor).
There is no indication before the Court that another bite at pleadings would
remedy this, especially considering that no new, actionable allegations have

emerged during the relatively long l_ifespan of the case.

 

v 7 This case is unlike Bryant because the Court has made no suggestion that the allegations in either
complaint were ever sufficient to withstand a motion to dismiss See id.

18

CONCLUSION
-The Court GRANTS Defendants’ Motion to Dismiss Plaintiff's
Amended Clas_s Action Complaint~. Dkt. 47. The case is hereby DISMISSED 7
WITH PREJUDICE. The Clerk is directed to enter judgment and close the
case. l

DoNE AND oRDERED in ai rampa, Fl'oi~ida, on Deoernoer 1 1, 201 s.

/s/ Williarn F. Jung
WILLIAM F. JUNG
UNITED STATES DISTRICT JUDGE

f CoPIEs FURNISHED To=
All counsel of record

19

